Citation Nr: 1222419	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including due to herbicide exposure; or alternatively, including as secondary to service-connected disabilities, including Type II Diabetes Mellitus and depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel

INTRODUCTION

The Veteran served on active duty in the military from November 1966 to November 1968, including confirmed service in the Republic of Vietnam from April 1968 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for service connection for hypertension.  

The Veteran then testified at a hearing at the RO in September 2009, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

As part of an April 2010 disposition, the Board denied claims for an increased rating for his thoracic spine disability and service connection for bilateral hearing loss, tinnitus, and an acquired psychiatric disorder such as depression.  
Also as part of the April 2010 disposition, the Board listed the above claim for service connection for hypertension on the cover page of the decision, but did not proceed to adjudicate the matter.  The Board explained in the Introduction of its decision that the issue could be potentially granted based on new presumptions of service connection for ischemic heart disease, and that it would stay action on the hypertension issue in accordance with the Secretary's stay.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In an August 2011 Memorandum Decision, the Court found the Board had jurisdiction over but erroneously failed to address the hypertension claim.  The Court remanded the hypertension issue to the Board for adjudication.  

The Court also dismissed the remaining issues of entitlement to service connection for an acquired psychiatric disorder, bilateral hearing loss and tinnitus; and additionally deemed the Veteran had abandoned any appeal of an increased rating for the thoracic spine disability.  So, those additional claims (acquired psychiatric disorder, bilateral hearing loss, tinnitus, thoracic spine disability) are not presently before the Board.  It is worth mentioning that in a May 2011 decision, the RO granted the Veteran's claim for service connection for depression.  

In January 2012, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The requested opinion has been provided and associated with the Veteran's VA claims folder.  The VHA opinion has also been provided to the Veteran and his representative, and he was afforded 60 days to provide additional argument or evidence.  The Veteran responded by submitting additional evidence, for which he waived RO review, and the appeal is now ready for disposition.


FINDINGS OF FACT

1. The Veteran served in the Republic of Vietnam during the Vietnam Era.  Although herbicide exposure is presumed, his hypertension is not a listed disease eligible for presumptive service connection.

2.  Hypertension did not have its onset in service; did not manifest within one year of service; and is not attributable to service, including due to presumed exposure to Agent Orange.  Hypertension is not causally related to or proximately aggravated by service-connected diabetes and/or depressive disorder. 


CONCLUSION OF LAW

Hypertension is not a result of disease or injury incurred in or aggravated by service, and may not be presumed to have been incurred in service; and is not secondary to his service-connected diabetes mellitus and/or depression.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

Before addressing the merits of the hypertension claim decided below, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify under 38 C.F.R. § 3.159(b)(1) has been met by letters from the RO issued in November 2006 of the criteria for establishing service connection by herbicide exposure presumption and, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded, in compliance with Dingess.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in May 2007.  The RO's notices were in the preferred sequence, without timing or content defects.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

Another letter meeting the notice requirements of § 3.159(b)(1) was sent in May 2008, with additional notice specific to a claim for secondary service connection, as applicable in this case.  The more recent May 2008 letter also complied with Dingess.  The Board acknowledges that the AOJ has not since readjudicated the claim, such as in a supplemental statement of the case (SSOC), since providing this additional secondary-service-connection notice and Dingess notice.  Nonetheless, he has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Relevant to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  The Veteran's service treatment and personnel records, and post-service VA and private treatment records have been obtained and considered.  The Veteran also submitted additional records and written statements in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining the evidence necessary to substantiate his claim during the course of this appeal.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was provided an opportunity to set forth his contentions during the hearing before a Travel Board in September 2009, before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the decision review officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the September 2009 hearing, the undersigned VLJ identified the issue on appeal as involving service connection for hypertension, including as secondary to his service-connected diabetes.  The undersigned also solicited the Veteran to submit medical opinion evidence of a causal connection between his hypertension and diabetes to establish secondary service-connection.  Hearing Transcript (T.) at 5-7.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted other than medical opinions that were to be procured and submitted by the Veteran and his representative.

The Veteran was also afforded a VA examination and medical opinion in April 2007 and a VHA medical expert opinion in March 2012.  Both opinions addressed whether his hypertension was related to diabetes or aggravated by diabetes.  The Board finds that the April 2007 VA examination and accompanying opinion is adequate to decide the issue, as it is are predicated on an interview with the Veteran; a review of the record, and physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  The March 2012 VHA opinion is also adequate, since based upon thorough review of the record, medical literature, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran's representative, in the May 2012 informal hearing presentation, asserts that another VA examination and medical opinion should be afforded based on treatise evidence he provided - suggesting a correlation between depression and hypertension.  The Board finds no basis to remand for such purpose.  As will be explained below, the probative value of this treatise evidence is quite limited due to its lack of case specific detail and inferences.  There is also no medical evidence that indicates any relation between hypertension and his service-connected depression, or that depression has worsened his hypertension.  Moreover, neither the Veteran nor his representative are not competent to assert that his depression caused or chronically aggravated his hypertension.  Hypertension is not readily amenable to lay diagnosis or comment on etiology, in contrast with other conditions within the realm of lay observation and experience (e.g., a separated shoulder or broken arm, varicose veins, tinnitus (ringing in the ears), or pes planus (flat feet), etc.).  See Colantonio v. Shinseki, No. 2009-7067 (Fed. Cir. Jun. 1, 2010), citing Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with his service).  

There is also no objective indication or contention that his hypertension is directly etiologically linked to his military service, including to his presumed herbicide exposure.  There are no findings of complaints, treatment, or diagnosis of hypertension during his active service.  There is also no evidence showing a diagnosis of elevated blood pressure readings, much less a diagnosis of hypertension, within one year of service discharge.  Because there is no reasonable possibility of substantiating this claim on a direct or secondary basis, the Board necessarily concludes that further VA medical opinion is not warranted.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) .

The Board concludes that all the available records and medical evidence has been obtained in order to make an adequate determination as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  

II.  Analysis-Service Connection for Hypertension

The Veteran contends he developed hypertension as a result of exposure to herbicides during his active duty military service in the Republic of Vietnam, during the Vietnam War.  Alternatively, he asserts his hypertension was chronically aggravated by his service-connected Type II Diabetes Mellitus and/or depression.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Certain chronic diseases such as hypertension will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Hypertension for VA purposes is established if the diastolic blood pressure is 90mm. or more, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310(a).  Secondary entitlement is also available when a service-connected condition has chronically - meaning permanently - aggravated the disability in question, but compensation is limited to the degree of disability (and only that degree) over and above the degree of disability existing prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board considers his main contention of entitlement to secondary service connection for hypertension.  Importantly, in this regard, the Veteran has submitted medical evidence to raise the possibility his hypertension has been chronically aggravated by his service-connected diabetes.  He also contends that his service-connected depression may have caused or aggravated the hypertension.  When determining whether service connection is warranted, all theories of entitlement, direct, presumptive and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

At the outset, the Veteran's recent VA and private medical records show diagnoses for hypertension.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  

Concerning the crux of his claim, there is conflicting medical evidence of whether the hypertension was due to or aggravated by the service-connected diabetes.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  


Against his claim, the April 2007 VA examiner opined the hypertension has not been aggravated beyond normal progression as a result of Type II diabetes.  The examiner reasoned there is no evidence that his hypertension has been worsened by diabetes mellitus.  The VA examiner also opined hypertension is not due to diabetes mellitus.  The examiner reasoned the onset of hypertension was in 2002, whereas the diabetes started later, in 2006.  

More recently, a June 2011 VA examiner found there is no evidence of other cardiovascular conditions which can be related to diabetes mellitus without resort to speculation.  There was no rationale provided for why such opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (Court held that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).  See also Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), and Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In contrast, the Veteran had submitted a private medical opinion in support of his claim from Dr. J.H., of the Morton Plant Mease Primary Care Clinic, dated in June 2007.  Dr. J.H. stated that the Veteran's hypertension was aggravated by the Veteran's diabetes mellitus Type II, in excess of the normal progression of hypertension.  Aside from simply recounting the Veteran's reported history, it is not altogether clear what the private provider's rationale is for providing this opinion, rendering it of diminished probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Another medical opinion further suggests a relationship between the Veteran's diabetes and hypertension.  An October 2009 VA treating physician's letter states, "[t]he above mentioned patient has diabetes, hence his blood pressure should be more strictly controlled."  However, this opinion is entitled to limited probative value, due to its uncertain meaning concerning a relation between diabetes and hypertension.  

In January 2012, the Board requested a VHA expert medical opinion to help resolve the conflicting evidence on the matter of a secondary service-connection basis to diabetes.  The VHA opinion provided negative medical findings on the notion that his hypertension was either caused or aggravated (worsened) by his diabetes.  In this regard, the physician stated that is more likely than not that the hypertension was caused by other factors than his service-connected diabetes mellitus.  The physician reasoned that, "[i]n this particular case, the fact that the diagnosis of hypertension preceded evidence of diabetes by four years speaks against any directly causative role."  The VHA opinion also opined against aggravation, stating that "[t]here is no evidence that the Veteran's hypertension worsened over time, even after the diabetes mellitus was diagnosed."  The physician's rationale cited his serial blood pressure readings to show that he had "very good control of his blood pressure," and no hypertensive urgencies or complications, and no evidence of nephropathy.

The Veteran and his representative assert that the VHA opinion is flawed, because the examiner cannot determine whether diabetes actually had its onset after hypertension.  In support of this notion, he has submitted medical literature from the Mayo Clinic that notes diabetes can often develop slowly.  The Board has reviewed this article.  To emphasize, this medical literature evidence does not refer to the specific facts of the Veteran's case.  Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998).  However, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Still, medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See also Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  
	
Here, though, the Veteran has not submitted any medical opinion that cites this medical literature.  In contrast, the VHA opinion stated that it reviewed the relevant medical literature, so by all respects, the opinion was not only adequate, but also highly probative evidence against his claim.

There are simply no competent medical findings that indicate his current hypertension is proximately due to, the result of, or chronically aggravated by his service-connected depression.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  Medical evidence is usually, though not always, required to associate a claimed condition with a service-connected disability.  Id.  It seemingly is in this particular instance since hypertension is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Concerning the Veteran's lay statements, he does not make specific allegations as to how diabetes and/or depression either causes or aggravates hypertension.  He asserts only a general allegation regarding any etiological relationship.

As mentioned, he also asserts entitlement to presumptive-service-connection due to herbicide exposure.  The Board considers whether his hypertension could be due to herbicide exposure.  Applicable regulations provide that a Veteran who served on active duty in Vietnam during the Vietnam era is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran's herbicide exposure is presumed, because his service personnel records show service in Vietnam during that era.  However, the Board notes that hypertension is not among the list of enumerated diseases for which service connection may be granted based solely on presumed herbicide exposure during service. Rather, hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicides.  See 75 Fed. Reg. 53,202, 53,204  (Aug. 31, 2010). He does not meet the criteria of presumptive service connection for herbicide exposure.

The Board next considers entitlement on a direct service-incurrence theory, although not asserted by the Veteran himself.  When determining whether service connection is warranted, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Indeed, even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established on a direct-incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

However, there is no indication of in-service incurrence of hypertension.  His service treatment records are silent for any treatment or clinical diagnoses of hypertension, or other clinical indications such as high blood pressure.  He does not necessarily argue the contrary.  Indeed, he was recorded to have the following blood pressure readings during service:  (1) 128/64 at the September 1966 induction examination; (2) 130/82 at the November 1967 examination; and (3) 136/76 at the September 1968 examination.  His heart and vascular system were described as normal on all three in-service examination reports.

A review of the post-service evidence also does not support the conclusion that current hypertension is causally related to active duty service, as there are no medical findings indicating this possibility.  The Board emphasizes the Veteran has not offered any lay statements that support service connection on a direct theory of service connection.  He has similarly failed to provide any evidence that there is a correlation between his Agent Orange exposure and hypertension.

So, the Veteran seemingly asserts he has had persistent high blood pressure symptoms dating back to herbicide exposure during active duty.  The Board emphasizes that he is not competent to diagnose hypertension or attribute alleged high blood pressure symptoms to hypertension either during or since active duty service; or to make statements regarding the etiology of his current hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  First, high blood pressure testing requires clinical testing, not lay observation, so he is not competent to assert that he experienced high blood pressure since service.  There is also no supportive clinical data (recorded blood pressure readings) documenting hypertension until many years post-service.  Second, hypertension is not diagnosed by unique and readily identifiable features and does not involve a simple identification that a layperson is competent to make.  Rather, the determination of both the diagnosis and etiology of this disease requires medical expertise that the Veteran fails to possess.  There is then no need to address whether his lay statements in this regard are also credible.

There is also no indication of entitlement to presumptive service connection for chronic diseases, under 38 C.F.R. § 3.309(a).  The record does not show by objective evaluation that he manifested hypertension to a degree of 10 percent by November 1969 (within the first year following his active duty service discharge, in November 1968).  On the contrary, when he was examined by VA in January 1969, his blood pressure was recorded as being 120/65, and his cardiovascular system was described as normal.  The first recorded diagnosis of hypertension is not reported until April 2002, approximately 34 years after service.  Service connection on a direct or presumptive basis is not established.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.





ORDER

The claim for service connection for hypertension is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


